      Case 2:17-cv-10721-JTM-JVM Document 296 Filed 12/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM;
 TIFFANY LACROIX; and SILENCE IS                       Civil Action No. 17-10721
 VIOLENCE,
                                                       Section H
         Plaintiffs,                                   Judge Jane Triche Milazzo

 v.                                                    Division 1
                                                       Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 JASON NAPOLI; ARTHUR MITCHELL;
 LAURA RODRIGUE; in their individual
 capacities,

         Defendants.


                                    NOTICE OF EXHIBITS

       Plaintiff Lazonia Baham, through undersigned counsel, hereby files this notice of exhibits

attached to her Opposition to Individual Defendants’ Motion for Summary Judgment. There

were difficulties in filing certain exhibits that prevented counsel from filing these with the

Opposition itself. Plaintiffs’ counsel apologizes to the Court and counsel for any inconvenience.




Dated: December 15, 2020                              Respectfully Submitted,


                                                      s/ Laura Gaztambide Arandes




                                                  1
      Case 2:17-cv-10721-JTM-JVM Document 296 Filed 12/16/20 Page 2 of 3




 Katherine Chamblee-Ryan (pro hac vice)          Mariana Kovel (pro hac vice)
 Tara Mikkilineni (pro hac vice)                 American Civil Liberties Union Foundation
 Ryan C. Downer (pro hac vice)                   125 Broad Street, 18th Floor
 Laura Gaztambide Arandes (pro hac vice)         New York, NY 10004
 Jeffrey Stein (pro hac vice)                    Tel: (646) 905-8870
 Civil Rights Corps                              mkovel@aclu.org
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Somil Trivedi (pro hac vice)                    Bruce Hamilton
 American Civil Liberties Union Foundation       La. Bar No. 33170
 915 15th Street NW                              ACLU Foundation of Louisiana
 Washington, DC 20005                            1340 Poydras St., Suite 2160
 Tel: (202) 715-0802                             New Orleans, LA 70156
                                                 Tel: (504) 522-0628

 Gerald S. Sachs (pro hac vice)                  Sarah S. Brooks (pro hac vice)
 Venable LLP DC                                  Venable LLP
 600 Massachusetts Ave. NW                       2049 Century Park East, Suite 2300
 Washington, DC 20001                            Los Angeles, CA 90067
 Tel: (202) 344-4269                             Tel: (310) 229-0408

 Allison B. Gotfried (pro hac vice)              Michael S. Blume (pro hac vice)
 Venable LLP                                     Venable LLP
 1270 Avenue of the Americas                     1270 Avenue of the Americas
 24th Floor                                      24th Floor
 New York, NY 10020                              New York, NY 10020
 Tel: (212) 370-6227                             Tel: (212) 370-5500


Attorneys for Plaintiffs




                                             2
      Case 2:17-cv-10721-JTM-JVM Document 296 Filed 12/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I certify that on December 15, 2020, I electronically filed the foregoing Notice of
Exhibits using the CM-ECF System, which caused notice to be sent to via email to all counsel of
record.



                                                   s/ Laura Gaztambide Arandes




                                               3
